Exhibit 15.1 CONSULTING AGREEMENT This Agreement ("Agreement") is made this 10th day of October, 2008 by and between American Real Estate Assets, Inc., a Delaware corporation having its principal office at 201 Lomas Santa Fe, Suite 410, Solana Beach, CA 92075 (hereinafter referred to as "Company"), and David and Christina Wise as Co-Trustees of the Wise Family Trust dated June 14, 1995, J. Denny Rochford, and Allen Blunt ("Controlling Shareholders") and Going Public, LLC having its principal office at 12555 High Bluff Drive, Suite 305, San Diego, CA 92130 (hereinafter referred to as "Consultant"). In consideration of the mutual promises contained herein and on the terms and conditions hereinafter set forth, the Company, Controlling Shareholders, and Consultant (collectively, the "Parties") agree as follows: 1.
